IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs September 7, 2011

                 CURTIS BEECHEM v. STATE OF TENNESSEE

              Direct Appeal from the Criminal Court for Shelby County
                        No. 05-08823    Chris Craft, Judge




                  No. W2010-02271-CCA-R3-PC - Filed July 2, 2012


Petitioner, Curtis Beechem, pled guilty to first degree murder and attempted aggravated
robbery. He received sentences of life for first degree murder and four years for attempted
aggravated robbery to be served concurrently. In this appeal from the denial of the post-
conviction relief, Petitioner asserts that his guilty plea was not knowing and voluntary
because the trial court and trial counsel misinformed him as to the length of his sentence. He
also contends that he received ineffective assistance of counsel because counsel misinformed
him as to the length of his sentence, and trial counsel failed to object to a statement made by
the post-conviction court concerning the sentence. After a thorough review of the record,
we conclude that Petitioner has failed to show that his guilty plea was not knowing and
voluntary or that he received ineffective assistance of counsel. Therefore, we affirm the
judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which A LAN E. G LENN and
J EFFREY S. B IVINS, JJ., joined.

Michael Working, Memphis, Tennessee, for the appellant, Curtis Beechem.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Abby Wallace, Assistant District
Attorney General, for the appellee, the State of Tennessee.
                                         OPINION

I. Background

       At the plea submission hearing, the Assistant District Attorney General gave the
following information as a factual basis for the plea:

       The state would prove in this case, your Honor, that on Tuesday, July 12 th at
       approximately 3:30 AM a person walked into the Mapco at 4311 New Allen
       and had a gun in their possession. The clerks Wade Armstead and Jerome
       Vick struggled with the suspect who was attempting to rob the store at that
       time. Jerome Vick was shot by the suspect and died on the scene. There was
       video surveillance at the store, it was captured on two different cameras that
       had different angles of the incident. We have that video in our possession, we
       have provided it to defense counsel. And there was also fingerprints and blood
       found at the scene. That DNA evidence and fingerprint evidence all led us to
       believe that Curtis Beechem was the suspect in this case. That proved positive
       through fingerprints and through DNA, that was also provided to defense
       counsel.

       Mr. Curtis Beechem did give a confession to a friend and we have that person
       as a witness in this case. Mr. Jerome Vick died due to the fact that he was
       shot. Curtis Beechem is the shooter in this case.

II. Post-Conviction Hearing

        Petitioner testified that when he pled guilty on August 30, 2007, he thought that he
was “signing for a twenty-five-year sentence” because that is what his trial attorneys told
him. He knew that he was charged with first-degree murder but thought that he would be
receiving a sentence for a lesser-included offense. He said, “Hopefully it was supposed to
have been second degree murder.” Petitioner acknowledged that during the guilty plea
submission hearing, the trial court asked if he wished to accept the recommendation of life
in the penitentiary to which the Petitioner replied, “I wish I could get it dropped to a lesser
charge.” However, he still claimed that he thought life was a “lesser charge.” Petitioner
admitted that during the hearing, the trial court again asked if he wished to accept the offer
of “life in the penitentiary, really fifty-one years,” and he replied, “yes, sir.”

       Petitioner testified that he thought he would be eligible for parole sometime before
fifty-one years because his trial attorneys told him that the law concerning a life sentence
would eventually change. He said that after talking with post-conviction counsel, he was

                                              -2-
aware that he would be eligible for parole, fifty-one years from the time of his arrest.
Petitioner admitted that during the guilty plea submission hearing, he told the trial court that
his attorneys had investigated the case and had done a good job.

        On cross-examination, Petitioner admitted that he told police that he shot and killed
the victim. He told his trial attorneys that his defense was that the gun discharged during a
struggle, and he did not intend to kill the victim. However, Petitioner claimed that his trial
attorneys never discussed a defense with him. Petitioner claimed that although he pled guilty
and signed the paperwork, he did not know what he was doing at the time. He thought that
he was pleading guilty to second degree murder with a twenty-five year sentence. Petitioner
testified that during the guilty plea submission hearing, he told the trial court that it was his
decision to plead guilty. He also admitted that he called trial counsel the day before the
suppression hearing and said that he wanted to accept the State’s plea offer. Petitioner
agreed that the trial court “somewhat” advised him of the rights that he was giving up by
pleading guilty. He acknowledged that during the guilty plea hearing, the trial court advised
him that he would receive a life sentence, “really fifty-one years.”

       Petitioner testified that several months before his plea, he received a copy of police
reports, affidavits, and all of the “paper evidence” that the State had against him. He also
watched the video of the crime. Petitioner admitted that before entering his plea, he was
aware that the State had a video of the crime, an eyewitness, his confession, and his
fingerprints. Petitioner testified that his attorneys never reviewed any paperwork with him
before entering the plea, and they did not advise him of the rights that he was giving up.
However, he admitted that the trial judge advised him of his rights during the guilty plea
hearing. He also admitted that he told the trial judge that he had read the paperwork that he
signed.

       Trial counsel testified that she was appointed to represent Petitioner on December 14,
2006. She received discovery from the State and a plea offer. She mailed discovery to
Petitioner, along with an intake interview and the preliminary hearing. Trial counsel testified
that she reviewed the plea offer with Petitioner. She also reviewed the intake interview, his
statement, and the statement “to the person he was living with which all indicated it was an
accident and [they] talked about that.” There was no video of the crime at the time, so trial
counsel attempted to negotiate “a lesser offer with [the State] to no avail.”

       Concerning Petitioner’s charges, trial counsel testified:

       He was charged with criminal attempt murder perp, which I gave that - - a
       criminal attempt especially aggravated robbery and criminal attempt agg.
       robbery.

                                               -3-
       The criminal attempt murder perp case law came down that it was not a valid
       charge and we talked to [Petitioner] about that. And I actually gave that issue
       to [co-counsel] to handle.

She said that co-counsel filed a motion regarding the charge.

       Trial counsel testified that Defendant gave three different statements concerning the
offense. She and co-counsel discussed the claim that Petitioner and the victim had argued
over the gun and that the shooting was accidental. She said: “And then once we got our
hands on the video and we all watched that, I think it became clear to [Petitioner] and [co-
counsel] and I that that really was not going to be an option of a defense because of what was
on the video.” Trial counsel noted that the video contradicted Petitioner’s statement. They
watched the video on April 20, 2007, and then began talking about a guilty plea to life and
what Petitioner’s exposure would be at trial.

        Trial counsel testified that after viewing the video of the offense with Petitioner, she
and co-counsel told Petitioner that if he went to trial and received a life sentence, the “other
 stuff would stack on top of it, the other three charges and they were also going to file life
without parole notice, . . . but basically out of the three of those options the life sentence was
going to give him the least amount of time to do.” Trial counsel testified that she told
Petitioner that at one time in the past, a life sentence was twenty-five years, but she told him
that it was now fifty-one years. She said:

       And, you know, that the law had actually changed on that and there was a
       possibility maybe that it might change. There was a possibility it wouldn’t
       change but there is always that possibility out there that a life sentence, you
       know, due to jail overcrowding or some other political reason could be reduced
       from fifty-one. I mean, it could go up too, but, I mean it could be, could be
       changed back to twenty-five or something between twenty-five and fifty-one.
       So we did talk about that. But we were clear that at the time he was pleading
       to fifty-one years.

Trial counsel testified that no one told Petitioner that he was pleading guilty to a lesser
charge of second degree murder, and second degree murder was never an option from the
State. Trial counsel also testified that no one told Petitioner that he would receive a twenty-
five year sentence. She said that Petitioner was always told that he was pleading to life with
possible parole release in fifty-one years.




                                               -4-
       Trial counsel testified that she completed the written paperwork for the plea with
Petitioner and that she reviewed the paperwork with him. She also explained his rights and
the rights that he was giving up by pleading guilty.

        On cross-examination, trial counsel testified that she told Petitioner it was possible
that a life sentence might go back to being twenty-five years. She said: “You know, it was
at twenty-five years at one time, it’s possible they could change it. It’s possible it could
become more. It’s just a possibility but right now fifty-one.” Trial counsel also noted that
the State intended to file a notice for a sentence of life without the possibility of parole if the
case went to trial. She agreed that the Petitioner could have received concurrent sentences
on the remaining charges, but she did not “feel based on the violent nature of the crime and
the two victims and what had transpired on the video that that would probably happen.”

        Concerning a life sentence, trial counsel testified: “Fifty-one years with the possibility
of parole at fifty-one years, which I found out is incorrect, that you’re actually not on parole.”
She said that in fifty-one years: “I guess they decide - - I guess if you earn all your good and
honor credit you can get out at fifty-one years.” Trial counsel always knew that there was
no automatic release at fifty-one years. She admitted that in August of 2007, she would have
told Petitioner that he would have to serve fifty-one years before he could be released on
parole.

III. Standard of Review

        On appeal, Petitioner asserts that his guilty plea was not knowing and voluntary
because of the ineffective assistance of his trial counsel and because both the trial court and
trial counsel misinformed him as to the length of his life sentence.

        In a claim for post-conviction relief, the petitioner must show that his conviction or
sentence is void or voidable because of the abridgment of a constitutional right. Tenn. Code
Ann. § 40-30-103. Petitioner bears the burden of proving factual allegations by clear and
convincing evidence. Tenn. Code Ann. § 40-30-110(f); Grindstaff v. State, 297 S.W.3d 208,
216 (Tenn. 2009). The post-conviction court’s factual findings “are conclusive on appeal
unless the evidence preponderates against those findings.” Jaco v. State, 120 S.W.3d 828,
830 (Tenn. 2003). Upon review, this court will not reweigh or reevaluate the evidence
below, and all questions concerning the credibility of witnesses, the weight and value to be
given their testimony, and the factual issues raised by the evidence are to be resolved by the
trial court, not this court. Momon v. State, 18 S.W.3d 152,156 (Tenn. 1999).

       On appeal, the post-conviction court’s findings of fact are entitled to substantial
deference and are given the weight of a jury verdict. They are conclusive unless the evidence

                                                -5-
preponderates against them. See Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997); Alley
v. State, 958 S.W.2d 138, 147 (Tenn. Crim. App. 1997). A post-conviction court’s
conclusions of law are subject to a de novo review with no presumption of correctness.
Fields v. State, 40 S.W.3d 450, 457 (Tenn. 2001). Our supreme court has “determined that
the issues of deficient performance by counsel and possible prejudice to the defense are
mixed questions of law and fact, ...; thus, [appellate] review of [these issues] is de novo” with
no presumption of correctness. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999).

       When a petitioner seeks post-conviction relief based on the alleged ineffective
assistance of counsel, the petitioner bears the burden of showing that (a) the services
rendered by trial counsel were deficient, and (b) that the deficient performance was
prejudicial. See Powers v. State, 942 S.W.2d 551, 558 (Tenn. Crim. App. 1996). In order
to demonstrate deficient performance, the petitioner must show that the services rendered or
the advice given was below “the range of competence demanded of attorneys in criminal
cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). In order to demonstrate
prejudice, the petitioner must show that there is a reasonable probability that, but for
counsel’s deficient performance, the result would have been different. See Strickland v.
Washington, 466 U.S. 668, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). “Because a
petitioner must establish both prongs of the test to prevail on a claim of ineffective assistance
of counsel, failure to prove either deficient performance or resulting prejudice provides a
sufficient basis to deny relief on the claim.” Henley v. State, 960 S.W.2d 572, 580 (Tenn.
1997).

       On claims of ineffective assistance of counsel, the petitioner is not entitled to the
benefit of hindsight. See Adkins v. State, 911 S.W.2d 334, 347 (Tenn. 1994). This Court
may not second-guess a reasonably-based trial strategy, and we cannot grant relief based on
a sound, but unsuccessful, tactical decision made during the course of the proceedings. See
id. However, such deference to the tactical decisions of counsel applies only if counsel
makes those decisions after adequate preparation for the case. See Cooper v. State, 847
S.W.2d 521, 528 (Tenn. Crim. App. 1992).

       Once a guilty plea has been entered, effectiveness of counsel is relevant only to the
extent that it affects the voluntariness of the plea. In this respect, such claims of ineffective
assistance necessarily implicate the principle that guilty pleas be voluntarily and intelligently
made. See Hill v. Lockhart, 474 U.S. 52, 56, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985) (citing
North Carolina v. Alford, 400 U.S. 25, 31, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970)). As stated
above, in order to successfully challenge the effectiveness of counsel, Petitioner must
demonstrate that counsel’s representation fell below the range of competence demanded of
attorneys in criminal cases. See Baxter, 523 S.W.2d at 936. Under Strickland v. Washington,
466 U.S. 668, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Petitioner must establish: (1)

                                               -6-
deficient representation; and (2) prejudice resulting from the deficiency. However, in the
context of a guilty plea, to satisfy the second prong of Strickland, Petitioner must show that
“there is a reasonable probability that, but for counsel’s errors, he would not have pleaded
guilty and would have insisted on going to trial.” Hill, 474 U.S. at 59; see also Walton v.
State, 966 S.W.2d 54, 55 (Tenn. Crim. App. 1997).

        When analyzing a guilty plea, we look to the federal standard announced in Boykin
v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969), and the State standard set
out in State v. Mackey, 553 S.W.2d 337 (Tenn. 1977). State v. Pettus, 986 S.W.2d 540, 542
(Tenn. 1999). In Boykin, the United States Supreme Court held that there must be an
affirmative showing in the trial court that a guilty plea was voluntarily and knowingly given
before it can be accepted. 395 U.S. at 242. Similarly, our Tennessee Supreme Court in
Mackey required an affirmative showing of a voluntary and knowing guilty plea, namely, that
the defendant has been made aware of the significant consequences of such a plea. Pettus,
986 S.W.2d at 542.

       A plea is not “voluntary” if it results from ignorance, misunderstanding, coercion,
inducements, or threats. Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993). The trial
court must determine if the guilty plea is “knowing” by questioning the defendant to make
sure he fully understands the plea and its consequences. Pettus, 986 S.W.2d at 542;
Blankenship, 858 S.W.2d at 904.

        On appeal, Petitioner argues that both trial counsel and the trial court incorrectly
advised him concerning his life sentence. He contends that trial counsel erroneously advised
him that he would be eligible for release on parole after serving fifty-one years and that the
trial court erroneously advised him during the guilty plea submission hearing that he was
pleading to “life in the penitentiary, really fifty-one years . . .” Petitioner also argues that trial
counsel was ineffective for failing to object to the trial court’s statement.

        The State asserts that Petitioner has waived these claims because they have not been
raised before the post-conviction court and are raised for the first time on appeal. Initially,
we agree with the State that Petitioner has waived his claim concerning trial counsel’s failure
to object to the trial court’s statement that Petitioner was pleading guilty to a life sentence,
“really fifty-one years.” This issue was not raised in Petitioner’s post-conviction petition or
during the hearing on the petition. An issue not presented in a petition for post-conviction
relief may not be raised for the first time on appeal. Tenn. Code Ann. § 40-30-106(g); State
v. Johnson, 970 S.W.2d 500, 508 (Tenn. Crim. App. 1996)(“Issues raised for the first time
on appeal are considered waived.”).




                                                 -7-
        As for Petitioner’s claim that both trial counsel and the trial court erroneously
informed him concerning his life sentence, we find that this claim was raised before the post-
conviction court. In his original petition, Petitioner argued that his guilty plea was not
knowingly and voluntarily entered because trial counsel erroneously informed him that he
would only have to serve twenty-five full calendar years of the life sentence and would then
be eligible for parole thereafter. However, Petitioner’s counsel made the following argument
at the post-conviction hearing:

       Your Honor, I have been up here at the table and it’s been my statements, [trial
       counsel’s] statements are in the record. And frankly I’m not sure that we can
       say here today that [Petitioner’s] sentence was explained properly to him.
       [Trial Counsel] has stated on the record she told him he would be eligible for
       parole in fifty-one years. And, well, we know that is not correct.

       We also know from the transcript that Judge Higgs stated on Page 9 of the
       guilty plea, do you wish to accept this offer, life in the penitentiary, really fifty-
       one years. And really it’s not fifty-one years. Really there’s a possibility to
       get out at fifty-one years with good behavior credits. It’s not fifty-one years.

       And you know obviously the prejudice prong in this, how is [Petitoner]
       prejudiced. Maybe he gets out of prison when he’s seventy-five, maybe he
       gets out of prison when he’s eighty-five. Well, you know, nine years is a lot
       of prejudice. Nine years is a big difference. Nine years ago I was a college
       football coach that wasn’t even thinking about applying to law school. Nine
       years ago I wasn’t, you know, a father. I lived in another state. A lot of
       things. Nine years is no small amount of time especially when it’s served in
       a penitentiary.

       And, you know, frankly, that proof and put on by the state is really not
       undisputed that both [trial counsel] and the Court told him fifty-one years and
       that’s not really the sentence he signed to. As to whether or not he’s confused
       about how much time, whether he thought it was fifty-one years he’s eligible
       for parole, if he’s really going to get out in twenty-five years or whatever that,
       and I leave that to the Court. There’s no document that he signed that says
       fifty-one years. The judgment sheet says life.

       As to whether or not it was a knowing and voluntary, you know, knowing and
       intelligent, well I’m going to say no. Because he’s been advised by counsel
       fifty-one years you’re eligible for parole, that’s not correct. He’s been told by
       the Court it’s really a fifty year - - fifty-one year sentence. That’s not correct.

                                                -8-
       So, number one, it’s not [a] knowing and intelligent plea which is an
       absolutely constitutional challenge. And number two, he hasn’t been
       represented competently by counsel, effectively by counsel, and has been
       prejudiced by perhaps up to another nine years of his sentence from what he
       thought he was entering into.

       And, you know, [Petitioner] and [trial counsel] did agree that there was some
       discussion of a [sic] twenty-five years. Maybe perhaps he misunderstood what
       [trial counsel] was saying. You used to get [a] twenty-five year sentence or
       maybe it will go back to a twenty-five year sentence for overcrowding.
       [Petitioner] thought it was a fifty-one year sentence and he was eligible for
       parole at twenty-five years. But all of that aside, if [Petitioner] is totally wrong
       and we take [trial counsel] at her word and Judge Higgs and right there in the
       transcript fifty-one years, not really fifty-one years. So we have without
       question, even if we take the state’s theory here someone who’s entered into
       a plea unknowingly and unintelligently as what his sentence is.

        This argument was based on evidence presented at the post-conviction hearing and
comments by the post-conviction court. At the post-conviction hearing, trial counsel testified
that she told Petitioner that he would be pleading guilty to a sentence of life with the
possibility of parole release in fifty-one years. Concerning the meaning of a life sentence,
trial counsel testified: “Fifty-one years with the possibility of parole at fifty-one years, which
I found out is incorrect, that you’re actually not on parole.” She testified that in fifty-one
years, “I guess they decide - - I guess if you earn all your good and honor credit you can get
out at fifty-one years.” Trial counsel said that in August of 2007, she would have told
Petitioner that he would have to serve fifty-one years before he could be released on parole
and that she knew that there was no automatic release at fifty-one years.

      The post-conviction court also, during the evidentiary hearing, commented on the
meaning of a life sentence. In particular, the court pointed out:

       And just to stop you so I can make it clear for the record. As of July the 1 st of
       1993 they created life without parole. Then on July the 1st , 1995, no, I’m
       sorry, that was March, it was March of ‘93. July 1 of 1995 they removed all
       parole for murder and murder in the second degree, all of it.

       So our Supreme Court in a case State versus Charles Golden, which I tried, our
       courts said that life is figured at sixty years and that although there’s no parole
       for murder, you’re entitled to fifteen percent sentence credits. And fifteen
       percent of sixty years is nine years. So that if someone accumulated the

                                               -9-
       maximum sentence credits at fifty-one years, they would have flattened or
       served a life sentence. And that’s how they computed that. There would be
       no parole or supervision after the person flattened the sentence.

       But after 1993, I mean, after 1995 there is no parole for murder in the first
       degree or murder in the second degree.

When questioned by post-conviction counsel on whether a life sentence would be sixty years,
the post-conviction court further said:

       No, no, a life sentence is a life sentence but as far as computing release dates
       on violent one-hundred percent crimes, which murder and murder second
       became when they passed the violent one hundred percent offenses act, what
       you do is you can be released after you have served eighty-five percent of your
       sentence. And since life by statute is figured at sixty years for sentence credit
       purposes, if one earns the maximum credits one can be released after fifty-one
       years.

       That’s never happened because anyone convicted of murder after ‘95 it’s going
       to be fifty-one years before we find out what’s going to happen. But the
       statute says they will have served their time if they get or allowed the fifteen
       percent credits and that nothing else could reduce those credits below fifteen
       percent. So that’s where that fifty-one years comes from.

       So on our jury instructions for murder we charge not parole but if there’s no
       possibility of release for fifty-one years when that charge is charged to the jury
       in a murder trial.

       *   *   *

       . . . You have to earn fifteen percent credits. Like every other one hundred
       percent violent offense, if you have disciplinary problems they don’t need, they
       don’t have to give you the credits. But according to statute on a one hundred
       percent violent offense they cannot release you until you’ve done eighty-five
       percent of your sentence. And there is no parole for, for instance, especially
       aggravated robbery or another one hundred percent crime. So that once they’re
       released they’re released but there is no parole. Then you get into supervision
       for life in sex crimes and things like that. But murder is not one of those
       supervision for life crimes.



                                              -10-
       For offenses committed prior to July 1, 1995, the release eligibility for a defendant
receiving a life sentence was governed by Tennessee Code Annotated section 40-35-
501(h)(1) which provides:

       Release eligibility for each defendant receiving a life sentence of
       imprisonment for life for first degree murder shall occur after service of sixty
       percent (60%) of sixty (60) years less sentence credits earned and retained by
       the defendant, but in no event shall a defendant sentenced to imprisonment for
       life be eligible for parole until the defendant has served a minimum of twenty-
       five (25) full calendar years of the sentence, notwithstanding the governor’s
       power to reduce prison overcrowding pursuant to title 41, chapter 1, part 5, any
       sentence reduction credits authorized by § 41-21-236 or any other provision
       of law relating to sentence credits. A defendant receiving a sentence of
       imprisonment for life for first degree murder shall be entitled to earn and retain
       sentence credits, but the credits shall not operate to make the defendant
       eligible for release prior to the service of twenty-five (25) full calendar years.

For offenses committed after July 1, 1995, subsection (i)(1) was later added, which states:

       (1) There shall be no release eligibility for a person committing an offense,
       on or after July 1, 1995, that is enumerated in subdivision (i)(2). The person
       shall serve one hundred percent (100%) of the sentence imposed by the court
       less sentence credits earned and retained. However, no sentence reduction
       credits authorized by § 41-21-236 or any other provision of law, shall operate
       to reduce the sentence imposed by the court by more than fifteen percent
       (15%).

The offenses to which subsection (i)(1) applies include first degree murder. Tenn. Code
Ann. § 40-35-501(i)(2); see Vaughn v. State, 202 S.W.3d 106, 118 (Tenn. 2006).

       In considering Petitioner’s claim that trial counsel told him that he would serve only
twenty-five years of his life sentence before becoming eligible for parole, the trial court
essentially considered Petitioner’s additional claim that the trial court and trial counsel
erroneously advised him that a life sentence was fifty-one years. In the order denying post-
conviction relief, the trial court noted in part:

       As a practical matter, a sentence of life is figured for sentence credit purposes
       as 60 years, and 15% of 60 years is nine years. Therefore, it is possible to be
       released having served a life sentence after 51 years, if the defendant earns all
       available sentence credits authorized by § 41-21-236.

                                              -11-
The post-conviction court ultimately found that Petitioner’s plea was “freely and voluntarily
made, and knowingly and intelligently entered.”

         The record does not preponderate against the post-conviction court’s findings. As
pointed out by the State, the statements by the trial court and trial counsel that a life sentence
is fifty-one years is not an inaccurate statement of the law. Under current law, a life sentence
is figured at sixty years, less fifteen percent reduction credits, which is fifty-one years. See
Tenn. Code Ann. § 40-35-501 (h)(1) and (i)(1)-(2). The record is clear that Petitioner was
never told that he would serve less than fifty-one years of his life sentence, and trial counsel
testified that she advised Petitioner that he was pleading guilty to life with possible parole
release in fifty-one years. We note that the post-conviction court specifically stated that it
found the testimony of trial counsel to be “very credible” and that of Petitioner to be not
credible. Petitioner knew that he was pleading guilty to a life sentence with the possibility
of parole and that he would be required to serve a minimum of fifty-one years before being
eligible for release.

        Furthermore, as previously noted, in cases of ineffective assistance of counsel
involving a guilty plea, the petitioner must show prejudice by demonstrating that, but for
counsel’s errors, he or she would not have pled guilty but would have insisted on going to
trial. See Hill, 474 U.S. 52 at 59; Bankston v. State, 815 S.W.2d 213, 215 (Tenn. Crim. App.
1991). We have carefully reviewed Petitioner’s testimony at the post-conviction hearing, and
he never testified that absent trial counsel’s alleged errors, he would not have pled guilty and
gone to trial. Therefore, the element/factor of prejudice can only be shown by circumstantial
evidence. Two of the four counts of the indictment were dismissed as part of the plea
agreement: attempted first degree murder of a victim other than the one who died, and
attempted especially aggravated robbery of the victim who died. Also, trial counsel testified
that the State had given verbal notice of its intent to file notice to seek the more serious
punishment of first degree murder, to-wit: life punishment with no possibility of parole if the
case had gone to trial. Furthermore, trial counsel testified that there was a substantial
likelihood that if Petitioner had been convicted of multiple offenses at trial, the sentence
would likely be served consecutively rather than concurrently.

       With the possible adverse results to Petitioner if he had gone to trial and absolutely
no direct evidence by Petitioner that he would have not pled guilty, and would instead have
gone to trial, Petitioner failed to prove prejudice even if counsel was ineffective.

       We conclude that Petitioner has failed to show by clear and convincing evidence that
his guilty plea was involuntarily or unknowingly entered, that he received ineffective
assistance of counsel or that he was prejudiced by any alleged ineffective assistance of
counsel. Petitioner is not entitled to relief in this appeal.

                                              -12-
                             CONCLUSION

After a thorough review, we affirm the judgment of the post-conviction court.

                                          ___________________________________
                                          THOMAS T. WOODALL, JUDGE




                                   -13-